Hon. 080. U. Cox, M. D.         opinion no. v-589
State Health Officer
Department of Health            Be: The necessity for the
Auetin, Texas                       State Regletrar OS.
                                    Vital Statistics to
Attn.: Hon. W. D. Carroll           collect the statutory
                                    Pee 0r fifty cents for
                                    certified copies of
                                    birth and death certi-
                                    ficates requested ior
                                    official use by a
                                    State Agency.
Dear Sir:
             Your letter and requeet for an opinion dated
Mey 4,   1948,  18 a8 foixow~:

          “Rules 51s and 548 of Article 4477,
     R.C.S. include the statutory provisiona
     governing the issuance of certified copies
     of birth and death records by the State
     Registrar of Vital Statistics.
          “We have pending at this time a re-
     quest made by another state department
     for a certified copy of’a death certifi-
     Gate.
          “Is the State Registrar required to
     collect the statutory fee of fifty cents
     for a certified copy when such copy is
     requested bg an agency of the state ~OV-
     ernment and is for an official use other
     than those exceptions to the fee mention-
     ed in Rule .%a?
          Rule 5&a of Article 4477, V. C. S., provides,
in part, a0 followar
          ‘That the State Registrar shall, up-
     on request, supply to any properly quali-
     fied applicant a certified copy of the
Hon. Geo. W. Cox, R. D., page 2   (V-589)


    record of s.nybirth or death registered
    under provisions of this Act, for the mak-
    inn and certification of which he shall be
    entitled to a See of Sifts cents (50k). to
    be aaid by the awwlicant . . . and provid-
    ed further, that the State Reaistrar shall,
    upon request of any parent or-guardian,    -
    aupply, without fee, a certificate limit-
    ed to a statement as to the date of birth
    of any child when the same shall be nec-
    essary for admission to school, or for the
    purpose of securing employment; and pro-
    vided further, that the United States Cen-
    sus Bureau may obtain, vlthout expense to
    the State, transcripts or certified copies
    of birth and deaths without payment,of
    the fees herein prescribed; . . . and pro-
    vided that the State Registrar shall issue
    free of cost to any veteran, his widow,
    orphan, or other descendants a photosta-
    tic copy of any record not otherwise pro-
    hibited by law when~ such record is to be
    used in the settlement of a claim against
    the Government; and provided that the
    State Regimtrar may issue, upon court or-
    der, without fee, a certified copy of the
    birth certificate in cases relating $0
    child labor, and the public schoola.
    (Underscoring ours throughout)
          The pertinent parts of Rule 51a, Art. 4477,
v. c. so, provide as follows:
          8,
                . Within seven (7) days after
     the (b&h)    certificate has been accept-
     ed and ordered filed by the probate court,
     the clerk of that co~urtshall forward the
     certificate to the State Bureau of Vital
     Statistics with an order from the court
     to the State Registrar that the certifi-
     cate be accepted. The State Registrar Is
     authorized to accept the certificate when
     verified in the above manner and shall ia-
     sue certified copies of such records as
     provided for in Section 21 (Rule 54a OS
     Art. 4477, V. C. 3.) of this Act. Certi-
     fied copies of said birth or death certi-
     ficate shall be issued by either the coun-
     ty clerk or the State Reaistrar and fee .
.




    Hon. ffeo.W, Cux, W. D.,,page 3   (V-589)




              Rule 5)caclea*ly &t&tea:t+u%t ‘the State Regin-
    trar 4~11 %~.ss~~e’b
                       Pi&h’+   d@&%& ~efctifioate~ to any
    qual$fied a@pliocintprc&tZed &+    ~a&&.c&t pays to the
                    a See of fist &W&q&
    State Regls$,llar                       S&d rule further
    provides that &he State ,Reg&siPA
                                    .,~,~m~st
                                            issue birth or
    death cextificat~s to bsrta$n p&~one and- to the United
    States Census Bmeaa:.~without chsrga~,
              39 Tex. Jurrr Sec. lo?, p.~191 says:
              “The fact th&  an Act contains one
         or more exception* ~%&sel~seaan intention
         on the part of the he&d&atP1*e that there
         shall be no othep exoeption and t&at the
         Act,should apply in al~leases not except-
         ed.
              The Bupz~me Ganr*tof Texas in F era1 Crude
    011 Company v, Yount-Lee 011 Co., 52 S.W.9”
                                              26) 56, stat-
    ed:
              “It is a familiar Wle of statutory
         interpretation that an ‘exception *ken
         plain the intent that the statute shall
         apply In all case* not excepti3d* Suther-
         land on Statutory Cone@uatio% ,::;2d RI&)
         Sec. 494, p. 9233 25 R,,Ci Xi, 9i,a$ First
         Texas State Insur&nce to. v,.Walley, 111
Tex. 68, 228 S.W. 550.
              The latest ,expreasionby our Supreme Court on
    the rule of law involved herein is found in the case of
    North Common Scho,ol~,?Zs%rfct
                                 e,tal v.,Live Oak county
    Board of School Trtiste& et al, 199 S.W.(2d) 764.   This
    case construed an Act of the Leglsl8ture validating all
    independent school dlstriot,swhich had theretofore been
    enlarged by the County Roam of Sohool Trustees after
    the proper electionad exoapt those~diatricts the valid-
    dity of which was in lltigktion ,at the tlme,ofthe pass-
    age of the Act. The court said:
              “Moreover the faot that the Act con-
         tainea one exception - where the validity
         of the district van In lit1 ation at the
         time of the passage of the 5tot - would
         qeem to mark the limlt of the~exclujlont
Ron, Oeo. W. COX~ M. D., page 4   (v-589)



     and to IlaDe any istDlication8that there
     #all be any other excentionq."
           Under the general rules of statutory construc-
 tion as above set out, we are of the opinion that the
 Legislature intended that the State Registrar must.,col-
,,lectthe statutory fee of fifty cents for certified
 copies of birth and death,oertiSlcates from all State
 Agencies and all persons other than those specifically
 exempt from the payment of such fee under the statute in
 question. Since your letter concerns a State Agency
 that Is not speclficallg exempt under Rule 54a, It fol-
 lows that you must collect the statutory fee of fifty
 cents from such State Agency.


          The State Registrar is required to col-
     lect a fee of fifty cents for all certified
     copies of birth and death certificates from
     all persons or agencies requesting same, ex-
     cept thobe persons or agencies specifically
     exempt from the payment of auoh fee under
     the provisions of Rule 54a of Article 4477,  ,
     V. C.~B.
                                  Yours very truly,
                              ATTORIQX ORRRRAL OF T.E&3



0F:mw
                              BY Clinton Foshee
                                    Assistant




                              ATTORREYGRI?RRAL